Title: To James Madison from Edmund Pendleton, 6 October 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Octr. 6. 1783
Since my last yr. sevl. favrs. of Augt. 24th. & 30th. & Sepr. 20th. have reached me, the two former filling up the Chasim I supposed in yr. letters. The question touching Garrison’s in time of peace, is in it’s nature delicate as well as difficult, and therefore I don’t Wonder there should be diversity of Opinions about it. They seem useful & indeed necessary, & yet have their certain evils, among which not the least considerable is that they lead to a standing Army, that bane of Society; nor is it less difficult to decide the question, if they are admitted, whether they ought to be Continental, or supported by & under the Government of the respective States where they are kept. These Points will be no doubt warmly agitated & thurroughly investigated, as well in Congress as the several Assemblies, & to the final decision I shall submit as a good Citizen.
German Town must be named in the Competition for the permanent seat of Congress, merely as another name for Philada., which I suppose they can’t name with propriety, for I can’t suppose a single man in the united States would prefer that Village to the great City so near it. I have thought for some time that the contest would end in a return to that City, as soon as resentment for their former neglect had a little worn off.
I did not expect our good Friend of Versailles would have restricted our trade to one Port, but imagined all his ports would have been open to Our Vessels, as ours are to his—I hope from the Edict furnished in the papers from their Govr. in the west Indies, that they mean to be more liberal there than their British Neighbours. If trade is like to be so confined, we must turn our thoughts to manufactures, and endeavour to support ourselves without any of these haughty Europeans, who I think will suffer as much as we shall from a Stop to the Commercial Intercourse between Us. I have just heard of 4 ships arrived in Hampton road 3 from Britain & one from Ireland—the price of goods hath risen & that of tobacco fallen. The sickly season has prevented the sitting of our General Court, which should have begun last Wednesday, two Judges only appeared, who adjourned from day to day waiting for a third, to the great mortification of Some hundreds of Attending people. This is contrasted by a great race at Fredericksburg to day, where no doubt there will be company enough. My respects to Mr. Jones. I am Dr. Sir Yr. Affe. & Obt. Servt.
Edmd Pendleton
